The probate judge dismissed the appellant’s petition to establish a resulting trust in certain real estate. The judge made no findings of fact. The evidence is reported. The rule of review stated in Marlowe v. O’Brien, 321 Mass. 384, 386, governs. Concededly, the property had been purchased by the petitioner’s mother with her own money and was standing in her name at the time of her death when by her will it was devised to another son for stated purposes. The testimony at best tended to show a general family understanding that the petitioner was to be permitted at some time to buy the property from his mother at the original purchase price. It fell far short, however, of requiring a finding of a resulting trust in his favor.

Decree affirmed.